SLOAN, J. —
An examination of the record discloses that no final judgment in this case was entered in the court below. A plea to the jurisdiction of the court over the persons of the *164defendants was overruled by the trial court, and it is from this order that the defendants have attempted to appéal without waiting for any further disposition of the case to be made. By paragraph 1493, Civil Code of 1901, our jurisdiction is limited upon appeal to the review of final judgments rendered by the district courts in civil cases and such orders as are specified in paragraph 1214, Civil Code of 1901. By the latter paragraph it is provided that any order refusing a 'new trial or granting a motion in arrest of judgment, any order affecting a substantial right which in effect disposes of the case, any order affecting a substantial right made after judgment in some special proceeding or upon some summary application, and any order or judgment in a habeas corpus proceeding may be appealed from and reviewed by this court. It is provided in paragraph 1213 that upon appeal this court may review “any intermediate ordér involving the merits and necessarily affecting the judgment.” The latter provision of the statute would, of course, permit this court to review such an order as was entered in this case upon an appeal from the final judgment entered in the case in which it was made, for it would be one which of necessity would affect such judgment. Had the court sustained the plea, it would have been in effect a final disposition of the case, and hence an appeal-able order under said paragraph 1214. In this instance the overruling of the plea did not necessarily dispose of the case, for under it the plaintiffs might have proceeded to judgment, in which event, if the judgment had been rendered in favor of the defendants, the latter would have had no ground for appeal.
However desirable a ruling by this court upon the question argued by counsel for both sides and sought to be raised upon this appeal may be, as we have no jurisdiction to review the ruling of the trial court until final judgment has been entered, the appeal must be dismissed; and it is so ordered.
KENT, C. J., and DOAN and NAVE, JJ., concur.